Exhibit 10.1

PARENT GUARANTY

THIS GUARANTY (this “Guaranty”), is entered into this 17th day of April, 2007,
by MIRANT CORPORATION, a corporation organized and existing under the laws of
the State of Delaware (the “Guarantor”), to and for the benefit of MARUBENI
CARIBBEAN POWER HOLDINGS, INC., a corporation organized and existing under the
laws of the State of Delaware (the “Purchaser”).  Capitalized terms used, but
not defined, herein, shall have the meaning given such terms in the Agreement
(defined below).

PRELIMINARY RECITALS

A.            The Purchaser has entered into that certain Purchase and Sale
Agreement dated as of April 17, 2007 (the “Agreement”), with MIRANT
INTERNATIONAL INVESTMENTS, INC., a corporation organized and existing under the
laws of the State of Delaware (the “Seller”), a wholly-owned affiliate of the
Guarantor, pursuant to which, among other things, the Seller has agreed to
certain Payment Obligations (hereinafter defined).

B.            Pursuant to the terms of the Agreement, the Guarantor is required
to execute and deliver this Guaranty in favor of the Purchaser in respect of the
Payment Obligations.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Guarantor hereby agrees as follows:

1.             Guaranty.

(a)           The Guarantor hereby unconditionally and irrevocably guarantees to
the Purchaser that the Seller shall (i) make payment, when due, of any
Post-Closing Payment amount that may be due from the Seller to the Purchaser
under Section 2.2(d) of the Agreement, and (ii) make payment, when due, of any
indemnity payments that may be due from the Seller to the Purchaser under
Section 11.1(a) of the Agreement, subject in each case to the limitations set
forth in the Agreement (collectively, the “Payment Obligations”).

(b)           The Guarantor unconditionally and irrevocably guarantees to the
Purchaser that if the Seller fails to perform any of the Payment Obligations,
when due, the Guarantor shall, upon written demand by the Purchaser, perform, or
cause to be performed, all such Payment Obligations.

(c)           All payments made by the Guarantor, pursuant to the obligations
incurred by the Guarantor hereunder, shall be made to the Purchaser in Dollars
and shall be paid within ten (10) Business Days after receipt by the Guarantor
from the Purchaser of written demand for such payment.

(d)           The Guarantor hereby agrees to pay all costs, expenses and fees,
including all reasonable attorneys’ fees, actually incurred by the Purchaser in
successfully enforcing this Guaranty, whether by suit or otherwise.

2.             Representations and Warranties.  The Guarantor represents and
warrants to the Purchaser as follows:

(a)           The Guarantor is duly organized, validly existing, and in good
standing under the laws of the State of Delaware.


--------------------------------------------------------------------------------


(b)           The Guarantor has full corporate power and authority (including
all necessary approvals) to execute and deliver this Guaranty and to perform its
obligations hereunder.  This Guaranty has been duly executed and delivered on
behalf of the Guarantor by its duly authorized representative.

(c)           This Guaranty constitutes the valid and legally binding obligation
of the Guarantor, enforceable against the Guarantor in accordance with its terms
and conditions except as such enforceability may be limited by or subject to
(i) any bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer
or other similar applicable law relating to creditors’ rights generally, and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

(d)           The Guarantor is not required to give any notice to, make any
filing with, or obtain any authorization, consent or approval of, any
Governmental Authority or any other person to perform its obligations under this
Guaranty, except for such notices, filings, authorizations, consents or
approvals which the failure to give, make or obtain, as the case may be, would
not reasonably be expected to materially and adversely affect the ability of the
Guarantor to satisfy its obligations hereunder.

(e)           Neither the execution and the delivery of this Guaranty, nor the
performance by the Guarantor of its obligations hereunder, will (i) violate any
law or order of any Governmental Authority to which the Guarantor is subject, or
(ii) conflict with any Charter Document or other legal or contractual
restriction to which the Guarantor is bound, except as would not reasonably be
expected to materially and adversely affect the ability of the Guarantor to
satisfy its obligations hereunder

3.             Obligations Unconditional.  The obligations of the Guarantor
hereunder shall be subject to the defenses available to the Seller under the
Agreement, but shall remain in full force and effect without regard to, and
shall not be affected or impaired by any of the following, any of which may be
taken without the consent of, or notice to, the Guarantor:

(a)           any lack of legality, validity or enforceability of the Agreement
or any document delivered thereunder;

(b)           any amendment, modification, addition, supplement, extension or
acceleration of or to any part of the Agreement;

(c)           any exercise or non-exercise by the Purchaser of any right or
privilege under the Agreement;

(d)           any extension (including without limitation extensions of time for
payment), renewal, amendment, restructuring or restatement of, or any acceptance
of late or partial payments under, the Agreement;

(e)           any bankruptcy, insolvency, reorganization, dissolution,
liquidation or similar proceeding relating to the Seller or any affiliate of the
Seller (other than the Guarantor);

(f)            the existence of any facts or circumstances which cause (or
result in) any of the representations or warranties of the Seller under the
Agreement to be inaccurate; or


--------------------------------------------------------------------------------


(g)           any other circumstance whatsoever (with or without notice to or
knowledge of the Guarantor) which may or might in any manner or to any extent
vary the risks of the Guarantor, or might otherwise constitute a legal or
equitable defense available to, or discharge of, a surety or a guarantor,
including without limitation, any right to require or claim that resort be had
to the Seller in respect of the Payment Obligations.

4.             Independent Obligations.  The obligations of the Guarantor
hereunder are independent of the obligations of the Seller and, in the event of
any default hereunder, a separate action or actions may be brought and
prosecuted against the Guarantor whether or not the Seller is joined therein or
a separate action is brought against the Seller.  All remedies of the Purchaser
are cumulative.

5.             Waiver.  The Guarantor unconditionally and irrevocably waives:

(a)           demands, protests, or notices as the same pertain to the Seller;

(b)           any right to require the Purchaser to proceed against the Seller
or to exhaust any security held by the Purchaser or to pursue any other remedy;

(c)           any right to assert against the Purchaser, as a defense,
counterclaim, set-off, recoupment or cross-claim in respect of the Payment
Obligations, any defense (legal or equitable) or other claim which the Guarantor
may now or at any time hereafter have against the Seller or any other person;

(d)           any defense based upon an election of remedies by the Purchaser,
unless the same would excuse performance by the Seller, under the Agreement; and

(e)           any duty of the Purchaser to advise the Guarantor of any
information known to the Purchaser regarding the Seller or its ability to
perform under the Agreement, except for notices specifically provided for
herein.

6.             Continuing Guaranty.  The Guarantor’s obligations under Paragraph
1 of this Guaranty constitute a continuing guaranty and shall continue in full
force and effect until the Payment Obligations shall have been fully performed
or otherwise extinguished under the Agreement, at which time this Guaranty and
all of the Guarantor’s obligations hereunder shall terminate and expire.

7.             Reinstatement.  The obligations of the Guarantor under this
Guaranty shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Seller in respect of the Payment
Obligations is rescinded or must be otherwise restored by any holder of any of
such obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

8.             Third Parties.  This Guaranty shall not confer any rights or
remedies upon any person other than the parties hereto and their successors and
assigns.

9.             Successors and Assigns.  This Guaranty shall be binding upon and
inure to the benefit of the parties hereto and their successors and assigns. 
This Guaranty may not be assigned by the Guarantor without the prior written
consent of the Purchaser, which consent shall not be unreasonably withheld. 
Upon such assignment or delegation and assumption of obligations, the Guarantor
shall be relieved of and fully discharged from all obligations hereunder,
whether such obligations arose before or after such assignment or delegation and
assumption.

10.           Notices.  All notices, requests and other communications hereunder
must be in writing


--------------------------------------------------------------------------------


and will be deemed to have been duly given only if delivered personally or by
facsimile transmission or mailed (first class postage prepaid) to the parties at
the following addresses or facsimile numbers:

(a)           IF TO THE PURCHASER:

MARUBENI CARIBBEAN POWER HOLDINGS, INC.

c/o Marubeni Corporation

Overseas Power Project Department II

4-2 Ohtemachi 1-chome

Chiyoda-ku, Tokyo, Japan

Attention:              Tomofumi Fukuda

Facsimile:

(b)           IF TO THE GUARANTOR:

MIRANT INTERNATIONAL INVESTMENTS, INC.

Senior Vice-President and Controller

1155 Perimeter Center West

Atlanta, Georgia 30338

Attention:              Thomas Legro

Facsimile:               (678) 579 5590

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Paragraph 10, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Paragraph 10, be deemed given upon receipt, and (iii) if
delivered by mail in the manner described above to the address as provided in
this Paragraph 10, be deemed given upon receipt.  Any party from time to time
may change its address, facsimile number or other information for the purpose of
notices to that party by giving notice specifying such change to the other
parties hereto.

11.           Governing Law and Forum.  This Guaranty shall be governed by, and
construed in accordance with, the law of the State of New York without regard to
principles of conflicts of law.  Each of the parties hereto (a) consents to
submit itself to the personal jurisdiction of any federal court located in the
State of New York or any New York state court in the event any dispute arises
out of this Guaranty, (b) agrees that it shall not attempt to deny or defeat
such personal jurisdiction by motion or other request for leave from any such
court and (c) agrees that it shall not bring any action relating to this
Guaranty in any court other than a federal or state court sitting in the State
of New York.

12.           Entire Agreement and Amendments.  This Guaranty embodies the
entire agreement between the Guarantor and the Purchaser.  There are no
promises, terms, conditions or obligations other those contained herein, and
this Guaranty shall supersede all previous communications, representations or
agreements, either verbal or written, between the Guarantor and the Purchaser. 
No amendment of any provision of this Guaranty shall be valid unless the
amendment shall be in writing and signed by the Purchaser and the Guarantor.

13.           Severability.  Any term or provision of this Guaranty that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

14.           Counterparts.  This Guaranty may be executed and delivered
(including via facsimile)


--------------------------------------------------------------------------------


in any number of counterparts, each of which will be deemed an original, but all
of which together will constitute one and the same instrument.

IN WITNESS WHEREOF, this Guaranty has been duly executed and delivered as of the
date first above written.

THE GUARANTOR:

 

 

 

 

MIRANT CORPORATION,

 

a Delaware corporation

 

 

 

 

By:

/s/ William P. von Blasingame

 

Name:

William P. von Blasingame

 

Title:

Senior Vice President

 

 

 

 

 

 

AGREED TO AND ACCEPTED BY:

 

 

 

 

 

THE PURCHASER:

 

 

 

 

 

MARUBENI CARIBBEAN POWER HOLDINGS, INC.

a Delaware corporation

 

 

 

 

 

By:

 

/s/ Tomofumi Fukuda

 

Name:

 

Tomofumi Fukuda

Title:

 

President

 


--------------------------------------------------------------------------------